Citation Nr: 1508279	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-05 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1968 to December 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veteran's Law Judge at a September 2013 Travel Board hearing.  A copy of the transcript has been associated with the file.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  


FINDINGS OF FACT

1.  The Veteran's daughter is the biological child of the Veteran and she was born with qualifying spina bifida.

2.  The Veteran was not shown to have set foot on land in the Republic of Vietnam or to have been on a ship in the inland waterways of the Republic of Vietnam, and he did not have covered service in Korea during active service.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida have not been met.  38 U.S.C.A. §§ 1805, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.313, 3.814 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Prior to the issuance of the January 2013 rating decision, in March 2011, the Veteran received notice concerning the information and evidence needed to substantiate a claim under 38 U.S.C.A. § 1805.  Therefore, the Board finds that VA's duty to notify has been met. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to assist has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service personnel records, service treatment records, and identified private medical records of the Veteran's daughter have been obtained.  As is discussed further below, the Board acknowledges the Veteran's daughter's current diagnosis of spina bifida; however, the claim is denied because the Veteran lacks legal entitlement to VA benefits as the Veteran has no qualifying service.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (noting that further development under the VCAA is not required where resolution of an appeal is dependent on the Court's interpretation of the law and regulations pertaining to the claim).  No examination was provided, but none was needed in this case, because, as is further discussed below, the record indicates a lack of legal entitlement to compensation benefits.  38 C.F.R. § 3.159(c)(4). 

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issue on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2014); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 


II.  Law and Analysis

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a). 

"Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802 (West 2014); 38 C.F.R. § 3.814(c)(3).  Spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002). 

A "Vietnam veteran" is a veteran who performed active military service in the Republic of Vietnam any time from January 9, 1962, to May 7, 1975, without regard to the characterization of that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).  

A veteran has "covered service in Korea" if the veteran performed active military service in or near the Korean demilitarized zone (DMZ) between September 1, 1967, and August 31, 1971, and was exposed to an herbicide agent during such service.  Exposure to an herbicide agent is conceded if the veteran served between April 1, 1968, and August 31, 1971, in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.814(c)(2).

The facts of the case are not in dispute.  The Veteran's daughter has qualifying spina bifida.  Therefore, the pertinent question here is whether the Veteran served in Vietnam or had covered service in Korea for the purposes of the § 1805(a) benefit for his daughter.  The Veteran claims that his daughter's qualifying spina bifida is due to his exposure to herbicides in Thailand.  The Board acknowledges that in April 2012, the RO found that herbicide exposure was corroborated for the Veteran, as his personnel records showed that he served as a Security Policeman at Udorn Royal Thai Air Force Base from September 22, 1969, to October 27, 1970.  He testified during his hearing of his duties as a dog handler working along the perimeter of the Air Force Base at Udorn.  

However, as discussed above, 38 C.F.R. § 3.814(c) clearly limits the allowance of benefits to children of "Vietnam veterans" or "veterans with covered service in Korea."  Here, the Veteran has not contended, and the evidence does not show, that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, or in or near the Korea DMZ between September 1, 1967, and August 31, 1971.  For these reasons, he cannot be deemed a "Vietnam veteran" or a "veteran with covered service in Korea."  

The Board acknowledges the Veteran's service to his country and is sympathetic to his daughter's medical condition; however the Board must apply the law as it currently exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  The Board is bound by the existing law and has no authority to grant benefits because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Thus, without such service as defined by law, benefits are not payable under 38 U.S.C.A. § 1805(a), and the claim must be denied. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)



ORDER

Benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida are denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


